Citation Nr: 1811950	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
In Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in June 2014, when it was remanded for further development, to include providing the Veteran a VA examination and opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
In August 2016, the Board sough an expert medical opinion through the Veterans' Health Administration (VHA) with respect to the question of whether the Veteran's Hepatitis C resulted from his military service.  The opinion was received in September 2017.  The Veteran was provided an opportunity to respond to the opinion obtained and a response was furnished in December 2017.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's Hepatitis C was incurred in service or is otherwise the result of service.



CONCLUSION OF LAW

The criteria for service connection for hepatits C have not been met. 38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in January 2010.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the VA and private treatment providers.

The Veteran has undergone a VA examination related to the appeal.  See VA examination from December 2014.  The Board subsequently sought a VHA opinion to augment this examination in August 2016 and an opinion was received in September 2017.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts

The Veteran seeks service connection for hepatitis C, which he asserts was incurred in service either as a result of a swine flu vaccination by air gun injection or as a result of having his wisdom teeth removed.  He specifically contended that the dental tools were not properly sterilized because the use of autoclaves was not as advanced during his time in service.  (Form 9, 01/12/2012)  The Veteran has specifically denied having any of the other common risk factors for HCV, such as intravenous drug use, tattoos, blood transfusions, or high-risk sexual behavior.

The Veteran's service treatment records show that he was seen by a healthcare provider in service in January 1974 when he expressed concern about hepatitis and was reassured.  (STR-Medical, 06/10/2014)  Records show that he was given flu vaccines in October 1974, October 1976, and December 1977.  He was also treated for back pain in October 1976 which he described as aggravated by exercise and resulting in some numbness in his left leg.  An X-ray obtained in October 1976 showed no abnormalities in his low back and providers diagnosed a muscle strain.

The Veteran submitted a written statement in March 2011 describing the circumstances of receiving the swine flu vaccination in Germany.  (Correspondence, 03/15/2011)  He reported that the vaccine was delivered using a jet air gun, which resulted in a welt on his arm which bled; this was common among the other soldiers as well.  The Veteran described blood gauze on the floor, no evidence of the medic cleaning the gun after each use, or otherwise following sterile procedures.  He stated that after receiving the vaccine, he tried to sleep but had chills and soreness, as if his "hips were fused together with" his thighs.  He sought medical treatment and was given a pair of crutches.

The Veteran has submitted articles on air gun injections and the likelihood of transmission, including information about an outbreak of hepatitis B linked to contamination resulting from air gun injections.  (Web/HTML Documents, 03/15/2011.)  The Veteran has also provided a copy of a Board decision in an unrelated case which granted service connection for hepatitis C based on a positive medical opinion linking that veteran's diagnosis to jet gun injections in service.

Along with his VA Form 9, the Veteran submitted a statement regarding his hepatitis C diagnosis.  (Form 9, 01/12/2012)  He was first diagnosed in 1993 and his doctor had told him that it could have happened during his time in service because the virus can lay dormant for years or decades.  He specifically cited poor sterilization with regard to the air gun injections and dental tools.

At the Board hearing in June 2012, the Veteran testified that he left military service in 1979 and was first diagnosed with hepatitis C in 1993.  (Hearing Testimony, 06/08/2012)  His doctors told him that the most likely avenue of transmission was contact with infected blood.  He had never been an IV drug user or used needles or had a blood transfusion.  As a result, he believed that he had been exposed to hepatitis C in the military either through vaccinations or dental work.  He testified that Dr. Bowles, the primary provider for his hepatitis C, had been the one to mention the possibility of the Veteran having contracted the virus in service.  He was mainly concerned about having VA medical care as a fall back source for when he stopped working and his health insurance was no longer available.

In a letter by Dr. Bowles dated in August 2014, the Veteran was noted to have been concerned about hepatitis in the mid-1970s due to his participation in mass vaccinations and his concerns about proper sterilization.  (Medical Treatment Record - Non-Government, 09/11/2014)  The provider noted that hepatitis C was not distinguishable from other types of hepatitis at the time.  The provider further stated that the risk factors of illicit intravenous drug use and medical transfusions were not shown in the Veteran's case, which "casts suspicion on some of his medical exposures in the Past."

In August 2016, the Board sought an expert medical opinion with respect to the Veteran's claim.  The opinion, received in September 2017, found it theoretically plausible that the Veteran could have incurred hepatitis C in service, but that it was less than a 50 percent probability.  (Correspondence, 11/07/2017)  Specifically, the likelihood of contracting hepatitis C through a needle stick from a person known to be infected with hepatitis C is less than 2 percent.  In this case, it is unknown if any of the other soldiers who received the air gun injections were infected with hepatitis C.  Also, while there is evidence that infection with hepatitis B from an improper sterilization during swine flu vaccinations is possible, hepatitis B is also shown to be more likely to be transferred by a needle stick.  The VA health expert also addressed the Veteran's contentions regarding his treatment for back pain after receiving the swine flu vaccination, noting that the treatment came just three days after the injection, but the incubation period for hepatitis is at least 6 weeks after infection.  As a result, the Veteran's back pain in service would not be related to hepatitis C.  The expert also addressed the statements by the Veteran's physician that the lack of IV drug use or blood transfusion in the Veteran's history made other medical incidents more suspicious as the source of infection.  The expert noted that there was limited information about other risk factors for transmission.  The severity of the Veteran's symptoms and the specific date of diagnosis were likewise not helpful in determining the point of transmission because these could be affected by many other variables.

Analysis

After considering all of the evidence of record, to include that set forth above, the Board finds that service connection for hepatitis C is not warranted.  To establish service connection, a claimant must establish that he has a current disability, that there was an event, injury or illness in service, and that the disability is the result of the event in service.  38 C.F.R. § 3.304.  In this instance, it is clear that the Veteran has hepatitis C.  It is also established that he received the swine flu vaccination in service with an air gun injection, and that he had dental work done in service.  What is not shown here is that the Veteran's hepatitis C was the result of either of these events in service.

Recognized risk factors for contracting hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBS Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to hepatitis C during the course of his duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of hepatitis C being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  Id. 

The Board acknowledges the Veteran's statements that he contracted hepatitis C from air gun immunizations for swine flu in service.  The Veteran is considered competent to report his personal experiences, to include receiving air gun inoculations.  However, stating the air gun or any medical equipment he came in contact with during his duties contained hepatitis involves a complex medical issue that the Veteran is not competent to address.  He has no way of knowing, and has provided no evidence establishing or even suggesting that any needle or equipment reportedly used for purposes of providing vaccinations in service was actually contaminated.  Nor has he been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C in the manner alleged, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran has asserted that he experienced back pain in service shortly after he received the vaccine and that this might be indicative of infection in service.  However, as discussed in the VA expert medical opinion, the onset of back pain occurred too soon after the swine flu vaccination to be indicative of hepatitis C as a result of the vaccination.  In addition, the VA expert medical opinion specifically stated that the likelihood of the Veteran having contracted hepatitis C from the vaccination or from poor sterilization in service is extremely low.   

In support of his claim of infection in service, the Veteran has submitted his statements regarding the conditions associated with his swine flu vaccination and his observations of an autoclave sterilization unit at the dentist's office which he felt was inadequate.  He has also provided the statement of his treating provider that the lack of an IV drug history or a blood transfusion made it more likely that he contracted it in service.  However, the provider did not offer an opinion that the Veteran's hepatitis C was at least as likely as not incurred in service.  

The only competent medical opinion of record is that the Veteran's hepatitis C was not incurred in service.  As such, the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt standard does not apply.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is denied. 




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


